The appellant's notice of voluntary dismissal "without prejudice to an appeal of the Order following final judgment" is treated as an unconditional notice of voluntary dismissal, as a party may appeal an adverse final judgment without such a reservation. The notice of voluntary dismissal is accepted, and this appeal is dismissed. The appellee's motion to dismiss is denied as moot. The appellee's notice of withdrawal of motion for attorney's fees is accepted. The appellee's motion for appellate attorney's fees is withdrawn.